DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Erhart et al. (US 2019/0359081), hereinafter Erhart.
Regarding claim 1, Erhart discloses (see figures 1-4) a multi-output power supply device (figure 2, part 200) comprising: a battery series body (figure 2, part 16) in which a plurality of batteries are connected in series (figure 2, part 16)(paragraph [0048]; Each of the first and second battery cell stack 14, 15 comprises a plurality of battery cells 10 connected in series); a high-load main circuit (figure 2, part high-load main circuit generated by 16, 31/33 and 50) configured to supply power to a high-voltage load portion (figure 2, part 50) from the battery series body (figure 2, part 16)(paragraph [0051]; a first load 50 that is configured to be supplied with about 48V is also electrically interconnected between the first system terminal 101 and the third system terminal 103); a low-load main circuit (figure 2, part low-load main circuit generated by 15, 20 and 60) configured to supply power to a low-voltage load portion (figure 2, part 60) (paragraph [0051]; Two second loads 60 that are each configured to be supplied with about 12V are electrically interconnected between the second system terminal 102 and the third system terminal 103), a drive voltage (figure 2, part 60[12V]) of which is lower than the high-voltage load portion (figure 2, part 50[48V]) (paragraph [0051]), from a main battery (figure 2, part 15) by employing at least one of the batteries constituting the battery series body (figure 2, part 16) as the main battery (figure 2, part 15); a low-load sub circuit (figure 2, part low-load sub circuit generated by 14, 31/33, 20 and 60) configured to supply power to the low-voltage load portion (figure 2, part 60) from a sub battery (figure 2, part 14) by employing a battery (figure 2, part 14) different from the main battery (figure 2, part 15) as the sub battery (figure 2, part 14) out of the batteries constituting the battery series body (figure 2, part 16)(paragraphs [0060]-[0061]); a DC/DC converter (figure 2, part 20) provided in the low-load sub circuit (figure 2, part low-load sub circuit generated by 14, 31/33, 20 and 60) and capable of transforming a voltage (figure 2, part 20)(paragraph [0049]; the DC/DC converter is a buck-boost-converter); and a controller (figures 3 and 4, part 30) configured to control the DC/DC converter (figure 2-4, part 20), wherein the controller (figures 3 and 4, part 30) controls driving of the DC/DC converter (figure 2-4, part 20) to supply power to the low-voltage load portion (figure 2, part 60) via the DC/DC converter (figure 2-4, part 20) from the sub battery (figure 2, part 14) when the main battery is abnormal (figure 2, part 15; abnormal) (paragraphs [0060]-[0061]; A cell failure in the second battery cell stack 15 may shut down the whole second battery cell stack 15 such that zero voltage… the voltage applied by the first battery cell stack 14 between the first and second stack nodes 11, 12 is also applied between the first and second converter nodes 21, 22 via the first and second system terminals 101, 102. Electric current flows from the first stack node 11 towards the first converter node 21 via first switching element 34 and first system terminal 101. The DC/DC converter 20 steps down the voltage applied between first and second converter nodes 21, 22 to a lower output voltage applied between second and third converter nodes 22, 23 as described above with respect to balancing. The third switching element 36 is set nonconductive and the current cannot flow into the third stack node 13 but flows out from third system terminal 103 and redundant power supply is provided to the second loads 60. Hence, in FIG. 3 the DC/DC converter 20 is a step-down converter that provides the function of a redundant power supply as well of active balancing).
	Regarding claim 5, Erhart discloses everything claimed as applied above (see claim 1). Further, Erhart discloses (see figures 1-4) the controller (figures 3 and 4, part 30) controls the DC/DC converter (figure 2-4, part 20) according to a normal mode (figures 3 and 4, part 30; at normal mode) in which the low-load main circuit (figure 2, part low-load main circuit generated by 15, 20 and 60) supplies power to the low-voltage load portion (figure 2, part 60) by preferentially using the main battery (figure 2-4, part 15) when the low-load main circuit (figure 2, part low-load main circuit generated by 15, 20 and 60) and the low-load sub circuit are normal (figure 2, part low-load sub circuit generated by 14, 31/33, 20 and 60)(paragraph [0052]; During a normal or first operation mode, the first battery cell stack 14 and the second battery cell stack 15 are charged by the starter generator 40. The second battery cell stack 15 may be drained strongly by the two second loads 60), a sub battery power consumption mode (figures 3 and 4, part 30; at sub battery power consumption mode)  in which the low-load sub circuit  (figure 2, part low-load sub circuit generated by 14, 31/33, 20 and 60) supplies power to the low-voltage load portion (figure 2, part 60) by preferentially using the sub battery (figure 2, part 14) when the low-load main circuit (figure 2, part low-load main circuit generated by 15, 20 and 60) and the low-load sub circuit are normal (figure 2, part low-load sub circuit generated by 14, 31/33, 20 and 60) (paragraph [0052]; The second battery cell stack 15 may be drained strongly by the two second loads 60 and is hence additionally charged by the first battery cell stack 14 via the DC/DC generator 20. Therein, the voltage applied by the first battery cell stack 14 between the first and second stack nodes 11, 12 is also applied between the first and second converter nodes 21, 22 via the first and second system terminals 101, 102. Electric current flows from the first stack node 11 towards the first converter node 21 via first diode 22 and first system terminal 101. The DC/DC converter 20 steps down the voltage applied between first and second converter nodes 21, 22 to a lower output voltage applied between second and third converter nodes 22, 23. An electric current flows from the third converter node 23 to the third stack node 13 via the third system terminal 103), and an abnormal mode (figures 3 and 4, part 30; at abnormal mode) in which the low-load sub circuit (figure 2, part low-load sub circuit generated by 14, 31/33, 20 and 60) supplies power to the low-voltage load portion (figure 2, part 60) when the low-load main circuit is abnormal (figure 2, part low-load main circuit generated by 15, 20 and 60) and the low-load sub circuit is normal (figure 2, part low-load sub circuit generated by 14, 31/33, 20 and 60) (paragraphs [0060]-[0061]; A cell failure in the second battery cell stack 15 may shut down the whole second battery cell stack 15 such that zero voltage applies between the second and third stack nodes 12, 13. Hence, the second loads 60 are no longer supplied. In order to ensure continued function of the second loads 60 a redundant power supply may be provided by the dual power supply system 100 in the second operation mode according to the invention… the voltage applied by the first battery cell stack 14 between the first and second stack nodes 11, 12 is also applied between the first and second converter nodes 21, 22 via the first and second system terminals 101, 102. Electric current flows from the first stack node 11 towards the first converter node 21 via first switching element 34 and first system terminal 101. The DC/DC converter 20 steps down the voltage applied between first and second converter nodes 21, 22 to a lower output voltage applied between second and third converter nodes 22, 23 as described above with respect to balancing. The third switching element 36 is set nonconductive and the current cannot flow into the third stack node 13 but flows out from third system terminal 103 and redundant power supply is provided to the second loads 60. Hence, in FIG. 3 the DC/DC converter 20 is a step-down converter that provides the function of a redundant power supply as well of active balancing).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Erhart et al. (US 2019/0359081), hereinafter Erhart, in view of Long (US 2018/0290544).
Regarding claim 2, Erhart discloses everything claimed as applied above (see claim 1). Further, Erhart discloses (see figures 1-4) the DC/DC converter (figure 2-4, part 20) and a plurality of the sub batteries are provided (figure 2, part 14), and when the main battery is abnormal (figure 2, part 15; abnormal), the controller (figures 3 and 4, part 30) controls driving of the normal DC/DC converter (figure 2-4, part 20; normal) to supply power to the low-voltage load portion (figure 2, part 60) via the normal DC/DC converter (figure 2-4, part 20; normal) from the sub battery (figure 2, part 14) (paragraphs [0060]-[0061]; A cell failure in the second battery cell stack 15 may shut down the whole second battery cell stack 15 such that zero voltage… the voltage applied by the first battery cell stack 14 between the first and second stack nodes 11, 12 is also applied between the first and second converter nodes 21, 22 via the first and second system terminals 101, 102. Electric current flows from the first stack node 11 towards the first converter node 21 via first switching element 34 and first system terminal 101. The DC/DC converter 20 steps down the voltage applied between first and second converter nodes 21, 22 to a lower output voltage applied between second and third converter nodes 22, 23 as described above with respect to balancing. The third switching element 36 is set nonconductive and the current cannot flow into the third stack node 13 but flows out from third system terminal 103 and redundant power supply is provided to the second loads 60. Hence, in FIG. 3 the DC/DC converter 20 is a step-down converter that provides the function of a redundant power supply as well of active balancing). However, Long does not expressly disclose a plurality of the DC/DC converters and a plurality of the sub batteries are provided, the DC/DC converters are provided corresponding to the respective sub batteries, and when the main battery is abnormal and some of the DC/DC converters are abnormal, the controller controls driving of the normal DC/DC converter to supply power to the low-voltage load portion via the normal DC/DC converter from the sub battery.
Long teaches (see figures 1-4) a plurality of the DC/DC converters (figure 1, parts 130A-130B) and a plurality of the sub batteries are provided (figure 1, parts 110A-110B), the DC/DC converters (figure 1, parts 130A-130B) are provided corresponding to the respective sub batteries (figure 1, parts 110A-110B), and when the main battery is abnormal (figure 1, part 110C; abnormal) and some of the DC/DC converters are abnormal (figure 1, part 130B; abnormal), the controller (figure 1, part 140) controls driving of the normal DC/DC converter (figure 1, part 130A; normal) to supply power to the low-voltage load portion (figure 1, part low-voltage load portion connected to Vlow) via the normal DC/DC converter (figure 1, part 130A; normal) from the sub battery (figure 1, part 110A) (paragraphs [0019]-[0020]; the power converters 130 or the battery management system 120 monitor health of the power converters 130 and the energy storage modules 110. For example, the battery management system 120 monitors internal resistance, energy storage capacity, voltage, self-discharge, and number of charge/discharge cycles of the energy storage modules 110 to analyze the state of healthy of the modules 110, and monitors under- and over-voltage conditions of the power converters 130. If the battery management system 120 finds any converters 130 or energy storage modules 110 to be faulty, the faulty converters or the converters corresponding to the faulty modules 110 are deactivated… The controller 140 selectively enables the power converters 130 to provide a low voltage output VLow. In one embodiment, the controller 140 selects one or more modules 110 to provide the low voltage output VLow to efficiently operate the power distribution system 100. Moreover, the controller 140 may select the modules 110 for providing output power such that the state of charge of the modules 110 of power distribution system 100 is kept balanced within a desired range).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the DC/DC converter of Erhart with the plurality DC/DC converters features as taught by Long and obtain a plurality of the DC/DC converters and a plurality of the sub batteries are provided, the DC/DC converters are provided corresponding to the respective sub batteries, and when the main battery is abnormal and some of the DC/DC converters are abnormal, the controller controls driving of the normal DC/DC converter to supply power to the low-voltage load portion via the normal DC/DC converter from the sub battery, because it provides more efficient and robust system in order to obtain more accurate and constant power at the loads (paragraph [0004]).
Regarding claim 3, Erhart discloses everything claimed as applied above (see claim 1). Further, Erhart discloses (see figures 1-4) the DC/DC converter (figure 2-4, part 20) and a plurality of the sub batteries are provided (figure 2, part 14), and when the main battery is abnormal (figure 2, part 15; abnormal), the controller (figures 3 and 4, part 30) controls driving of the normal DC/DC converter (figure 2-4, part 20; normal) to supply power to the low-voltage load portion (figure 2, part 60) via the normal DC/DC converter (figure 2-4, part 20; normal) from the sub battery (figure 2, part 14) allowing the respective sub batteries (figure 2, part 14) to jointly supply power required for the low-voltage load portion (figure 2, part 60) (paragraphs [0060]-[0061]; A cell failure in the second battery cell stack 15 may shut down the whole second battery cell stack 15 such that zero voltage… the voltage applied by the first battery cell stack 14 between the first and second stack nodes 11, 12 is also applied between the first and second converter nodes 21, 22 via the first and second system terminals 101, 102. Electric current flows from the first stack node 11 towards the first converter node 21 via first switching element 34 and first system terminal 101. The DC/DC converter 20 steps down the voltage applied between first and second converter nodes 21, 22 to a lower output voltage applied between second and third converter nodes 22, 23 as described above with respect to balancing. The third switching element 36 is set nonconductive and the current cannot flow into the third stack node 13 but flows out from third system terminal 103 and redundant power supply is provided to the second loads 60. Hence, in FIG. 3 the DC/DC converter 20 is a step-down converter that provides the function of a redundant power supply as well of active balancing). However, Long does not expressly disclose a plurality of the DC/DC converters and a plurality of the sub batteries are provided, the DC/DC converters are provided corresponding to the respective sub batteries, and when the main battery is abnormal, the controller controls driving of all the normal DC/DC converters to supply power to the low-voltage load portion via the respective DC/DC converters from the corresponding sub batteries, allowing the respective sub batteries to jointly supply power required for the low-voltage load portion.
Long teaches (see figures 1-4) a plurality of the DC/DC converters (figure 1, parts 130A-130B) and a plurality of the sub batteries are provided (figure 1, parts 110A-110B), the DC/DC converters (figure 1, parts 130A-130B) are provided corresponding to the respective sub batteries (figure 1, parts 110A-110B), and when the main battery is abnormal (figure 1, part 110C; abnormal), the controller (figure 1, part 140) controls driving of all normal DC/DC converters (figure 1, parts 130A-130B; normal) to supply power to the low-voltage load portion (figure 1, part low-voltage load portion connected to Vlow) via the respective DC/DC converters (figure 1, parts 130A-130B) from the corresponding sub batteries (figure 1, parts 110A-110B), allowing the respective sub batteries  (figure 1, parts 110A-110B) to jointly supply power required for the low-voltage load portion (figure 1, part low-voltage load portion connected to Vlow) (paragraphs [0019]-[0020]; the power converters 130 or the battery management system 120 monitor health of the power converters 130 and the energy storage modules 110. For example, the battery management system 120 monitors internal resistance, energy storage capacity, voltage, self-discharge, and number of charge/discharge cycles of the energy storage modules 110 to analyze the state of healthy of the modules 110, and monitors under- and over-voltage conditions of the power converters 130. If the battery management system 120 finds any converters 130 or energy storage modules 110 to be faulty, the faulty converters or the converters corresponding to the faulty modules 110 are deactivated… The controller 140 selectively enables the power converters 130 to provide a low voltage output VLow. In one embodiment, the controller 140 selects one or more modules 110 to provide the low voltage output VLow to efficiently operate the power distribution system 100. Moreover, the controller 140 may select the modules 110 for providing output power such that the state of charge of the modules 110 of power distribution system 100 is kept balanced within a desired range).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the DC/DC converter of Erhart with the plurality DC/DC converters features as taught by Long and obtain a plurality of the DC/DC converters and a plurality of the sub batteries are provided, the DC/DC converters are provided corresponding to the respective sub batteries, and when the main battery is abnormal, the controller controls driving of all the normal DC/DC converters to supply power to the low-voltage load portion via the respective DC/DC converters from the corresponding sub batteries, allowing the respective sub batteries to jointly supply power required for the low-voltage load portion, because it provides more efficient and robust system in order to obtain more accurate and constant power at the loads (paragraph [0004]).
Regarding claim 4, claim 3 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 6, claim 5 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 7, claim 5 has the same limitations, based on this is rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	





	/THIENVU V TRAN/                                                                  Supervisory Patent Examiner, Art Unit 2839